Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-6, 9-12, 14 and 16 are currently pending. Claims 1-4, 9-12 and 14 have been amended.  Claim 16 has been added. Claims 7-8 and 15 have been canceled. Please note that claim 15 and 16 are indented beyond the start of the other pending claims. Please line said claims to match the indentation of the preceding claims.
Election/Restrictions
2.	Applicant’s election without traverse of Group III, claims 1-3, 9, 11, 12 and 16 in the reply filed on October 7, 2021 is acknowledged. Claims 4-6, 10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021. Claims 1-3, 9, 11, 12 and 16 are currently under examination. 
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
4.	The disclosure is objected to because of the following informalities: The disclosure does not provide the header ‘Brief Description of the Figures’ in the specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3, 9, 11, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is drawn to a vesicle comprising at least one isolated polypeptide comprising: (a) an amino acid sequence selected from the group consisting of SEQ ID NOs: 25, 26 and 27 or (b) a variant of (a); a fragment of (a); or a variant of a fragment of (a).
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of the variant, fragment, or variant of a fragment of (a); as well as those that exhibit at least 60% of the amino acid sequences listed in (a); as well as those with 60% identity 
As written said variant, fragment and variant of a fragment can be a multitude of variations, which Applicant is not in possession of. This description is extremely important because changes in the structure could ultimately impact its intended function as a single amino acid can alter the function of a given protein. Bowie et al. (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function, carry out the instructions of the genome. Bowie et al. further teach that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is 
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. 
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed genes and proteins, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.

Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of variants, fragments and variants of a fragment, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3, 9, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is rendered vague and indefinite by the use of the term “variant”, phrase “fragment of” and the phrase “variant of a fragment”.  Though the specification notes that by "variant" of the polypeptide they include insertions, deletions and/or substitutions, either conservative or non-conservative it remains unclear what core features/structures must be maintained for the variant, fragment and variant of a fragment to be operational.  As written, it is impossible to determine the metes and bounds of the claimed invention
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Paas et al., WO 2011/125015 A2; Published: 10/13/11.
Independent claim 1 is drawn to a vesicle comprising at least one isolated polypeptide comprising: (a) an amino acid sequence selected from the group consisting of SEQ ID NOs: 25, 26 and 27 or (b) a variant of (a); a fragment of (a); or a variant of a fragment of (a).
Paas et al. disclose a composition of matter comprising an encapsulating particle and an isolated polypeptide of the invention wherein the particle comprises at least one lipid layer. Said encapsulating particle comprises walls or membranes of vesicles (see page 37, lines 9-25; partially meeting the limitation of claim 1). The subjects of the invention are typically mammals including humans (see page 47, lines 5-6; meeting the limitation of claim 16). Moreover, the particles of the present invention may be administered to the patient as part of an individual pharmaceutical composition (see page 47, lines 7-13; page 48, lines 4-8; meeting the limitation of claim 11). Lastly, Paas et al. disclose that the amino acid sequence of the polypeptide is at least 60% identical to the claimed SEQ ID NO: 25 and 27 (see attached SCORE result; meets the limitation of claims 1-3). 



Please continue to next page.

SEQ ID NO: 25:
    PNG
    media_image1.png
    595
    607
    media_image1.png
    Greyscale
 


Please continue to next page.


    PNG
    media_image2.png
    505
    627
    media_image2.png
    Greyscale




Please continue to next page.





SEQ ID NO: 27:

    PNG
    media_image3.png
    384
    413
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    283
    470
    media_image4.png
    Greyscale



Please continue to next page.

    PNG
    media_image5.png
    620
    467
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    156
    471
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    353
    471
    media_image7.png
    Greyscale

As it pertains to claim 12, Applicants is advised that in situations where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, F.3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

8.	Claim(s) 1, 3, 9, 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Masignani et al., US 2008/0193470 A1; Published: 8/14/08.

Masignani et al. disclose an invention relating to immunogenic compositions comprising one or more outer membrane vesicles (OMVs) expressing or overexpressing one or more polypeptides (see paragraph 0021 and 0100). Masignani et al. disclose that the amino acid sequence of the polypeptide at least 60% identity to the claimed SEQ ID NO: 26 (see attached SCORE result; the combination of ¶21&100 together with SCORE meets the limitation of claims 1 and 3). 

    PNG
    media_image8.png
    472
    579
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    375
    565
    media_image9.png
    Greyscale

Said vesicle/polypeptide composition may also comprise a pharmaceutical composition (see paragraph 0020; meeting the limitation of claim 11). Moreover, immunization was carried out with vesicles from IHE3034 .DELTA.Tol-R. IHE3034 is a known E. coli strain (see paragraph 0336 and 0388; meeting the limitation of claim 9). The invention provides for a kit comprising a first component and a second component, wherein: the first component comprises one or more polypeptide and vesicle of the invention; and the second component comprises one or more of the following: instructions for administering a composition to a patient, a syringe or other delivery device, an adjuvant, and/or a pharmaceutically acceptable formulating solution (see paragraph 0240; meeting the limitation of claim 12). Lastly, Masignani et al. disclose that antigens in the composition will be sufficient to elicit an immune response against that antigen, preferably in a human (see paragraph 0247 and 0300; meeting the limitation of claim 16).
Conclusion
9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	January 29, 2022


/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645